DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Applicant’s amendments to the claims and arguments filed on April 25, 2022 have been received and entered. Claims 1, 3, 6-7, 14 ad 24 have been amended, while claims 24-27 are newly added.  Claims 1-14, 16, 24-27 are pending in the instant application. 
Election/Restrictions
Applicant’s election of species without traverse of retinoic acid signaling agonist in the reply filed on October 27, 2020 was acknowledged. Upon further consideration election of species requirement is hereby withdrawn and all the non-elected species are hereby rejoined with the elected species. Claims 1-14, 16, 24-27 are under consideration. 

Priority
This application is a 371 of PCT/NL2017/050190 filed on 03/27/2017, which claims priority from a foreign application filed in Netherlands, NL 2016496 filed on 03/25/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Maintained-Claim Rejections - 35 USC § 112-scope of enablement-in modified form 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 16, 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: An in vitro method of differentiating human pluripotent stem cells into COUP-TFII and/or COUP-TFI expressing mature atrial cardiomyocytes, the method comprising the steps of: 
contacting the human pluripotent stem cells with 1-7 microM of a Wnt-signaling agonist and/or a BMP-signaling agonist in an aqueous media for a period of about 24 -54 hours;
after step a), contacting the Wnt-signaling agonist and/or BMP-signaling agonist -contacted cells with 0.1-10 microM of a Wnt-signaling antagonist and 2-10 microM retinoic acid or all-trans retinoic acid in an aqueous media for a period of about 24 -54 hours; and
culturing the cells obtained from step (b) in an aqueous medium devoid of Wnt-signaling agonist, BMP-signaling agonist and Wnt-signaling antagonist such that an atrial cardiomyocyte is produced, wherein the atrial cardiomyocytes express COUPTFII and/or COUPTFI and wherein the cells are contacted with retinoic acid or all-trans retinoic acid in an aqueous media within the first 72 hours of steps a) and b), 
 not reasonably provide enablement for contacting the human PSC with any other concentration range of retinoic acid in any other treatment regimen  as broadly claimed to obtain COUPTFII and/or COUPTFI expressing mature atrial cardiomyocyte or producing COUPTFII and/or COUPTFI expressing atrial cardiomyocyte by contacting Wnt-signaling agonist and/or BMP-signaling agonist-contacted human pluripotent stem cells with 0.1-10 microM of a Wnt-signaling antagonist and retinoic acid or all-trans retinoic acid all together  in an aqueous media for a period of about 24 - 54 hours (claim 27).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claim recites contacting the hPSC with a retinoic acid-signaling agonist in an aqueous media within the first 96 hours during the differentiation of hPSC into mature atrial cardiomyocytes. The state of prior art with respect to use retinoic acid discloses increase the proportion of atrial cardiomyocytes (see figure 3, Zhang et al Cell Research (2011) 21:579-587). Devalla et al (EMBO molecular medicine, 2015, Vol. 7 (issue 4), pages 394-410) reported a method comprising a method comprising contacting  hESCs with ACT-A, BMP4, CHIR-99021 for 4 days, so as to induce differentiation, followed by treatment with a retinoic acid compound for 3 days to produce atrial cardiomyocyte (see page 400, col. 1, last para.). It is relevant to note that instant application contemplated determining the influence of retinoic acid (RA) on differentiation of hiPSC into atrial cardiomyocytes. The specification investigated influence of all-trans retinoic acid concentration (1 microM vs 10 microM) as well as the effect of timing/duration of retinoic acid application (i.e. d2-4 vs d3-d4 vs d2-18) was investigated. The results show that the differentiation of hiPSC into cardiomyocytes having an atrial phenotype is robust, when retinoic acid is at a concentration of 10 microM, at a timing corresponding to 2 or 3 days after initiating differentiation. It is further disclosed that no effect of retinoic acid on differentiation of hiPSC into atrial cardiomyocytes was observed, when retinoic acid was added at a concentration of 1 microM, at a timing corresponding to 3 days after initiating differentiation. These results suggest that concentration, type of retinoic acid signaling agonist and treatment duration is critical in effecting the differentiation of hiPSC into atrial cardiomyocytes.  In the instant case, the guidance provided in the specification is limited to stage specific differentiation of human PSC by contacting with 3-7 microM CHIR-9902 in an aqueous media for a period of about 48 hours; the contacting said cells with 5-10 microM of XAV-939, 0.25-2.5 microM of IWP-L6 and 5-10 microM of all trans retinoic acid in an aqueous media for a period of about 48 hours to produce atrial cardiomyocytes. The specification fails to provide any guidance with respect to culture medium containing any other Wnt antagonist at any other concentration range that would produce human atrial cardiomyocytes that express COUPTFII and/or COUPTFI.  Given the lack of reasonable predictability between varying concentration of BMP signaling agonist, Wnt signaling inhibitor and retinoic acid signaling agonist and resulting variable biological effect at different stage and duration of treatment, the identification and subsequent analysis for producing atrial cardiovascular cells, would require further and undue experimentation. The lack of guidance in the specification would force the skilled practitioner to guess as to how to practice the invention in a manner commensurate in scope with the claims. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. An artisan would have to carry out extensive experimentation to make use the invention, and such experimentation would have been undue because of the art of producing atrial cardiomyocytes that express COUPTFII and/or COUPTFI , in medium containing a retinoic acid-signaling agonist in an aqueous media at any concentration range and different stage of differentiation showed variable and unpredictable results and specification fails to provide any guidance as to how the claimed method would have been practiced commensurate with full scope of the claims.
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the claimed inventions. An artisan of skill would have required undue experimentation to practice the invention without reasonable expectation of success as supported by the observations in the art record.
Response to arguments
Applicant disagree with the rejection arguing claimed invention is enabled by the specification. Examples 2 and 4 of the specification demonstrated that both 1 uM and 10 uM of retinoic acid or all-trans retinoic acid resulted in differentiation of hiPSC into cardiomyocytes having an atrial phenotype, measured as an immunoreactive signal for COUP-TFII and/or COUP-TFI (Example 2, page 12 [0142] - [0143]).  From the examples it is also clear that a lower concentration of retinoic acid (RA) and/or all- trans retinoic acid has an effect on the differentiation into and maturation of atrial cardiomyocytes stemming from human pluripotent stem cells. Thus, the Applicant assert that it is not concentration of retinoic acid and/or all-trans retinoic acid that is the relevant feature that drives the differentiation into and maturation of atrial cardiomyocytes, but rather that the particular sequence of steps and compounds are what drives it. Applicant states that the first 96 hours of step a) and b) with retinoic acid or all-trans retinoic acid for a period of at least 6 hours and after step a) is performed. Thus, the skilled person would, without undue experimentation, be able to practice the presently claimed invention to obtain mature atrial cardiomyocytes expressing COUP-TFII and/or COUP-TFI. The timeframe, in combination with the steps a), b) and newly added step c) of the in vitro method, provide for increased expression of atrial markers COUP-TFII and/or COUP-TFI in the obtained mature atrial cardiomyocytes. The method results in mature atrial cardiomyocytes comprising increased expression of atrial markers COUP- TFI and/or COUP- TFII in comparison to cells treated wherein no retinoic acid signaling agonist is used (page 6 [052]). The presently claimed invention makes clear that RA is provided after the treatment with the Wnt-signaling agonist and/or BMP-signaling agonist of step a), so during step b). Applicant has determined that 48 hours as exemplified is an optimum for the period exposing the cells to the compounds with which cells are contacted in step a) and b), and submits that any duration of the period between about 6 - 54 hours (see page 5 [035] and [036]), (e.g., any duration of the period between about 24 - 48 hours (see page 6 [046] - [049])) would be recognized by one of ordinary skill in the art as being sufficiently effective to stimulate differentiation towards mature atrial cardiomyocytes expressing COUPTFIII and/or COUPTFI. Applicants’ arguments have been fully considered, but are not found persuasive.
Applicants’ amendment of base claim 1 to recite that the specific concentration ranges for the Wnt-signaling agonist and/or a BMP-signaling agonist in step a) and for the Wnt-signaling antagonist in step b) and include a 6  U.S. Ser. No. 16/088,227Atty. Docket: AOMB-36987.251Braam et al.step of c) culturing the cells obtained from step (b) in an aqueous medium devoid of the Wnt- signaling agonist and/or BMP-signaling agonist and Wnt-signaling antagonist to obtain the atrial cardiomyocytes, only in part obviates the grounds for rejection. It was indicated that the disclosure is not enabled for contacting the human PSC with any other concentration range of retinoic acid in any treatment regimen as broadly claimed to obtain COUPTFII and/or COUPTFI expressing atrial cardiomyocyte or lack of enabled sequence of steps and compounds that drives to produce COUPTFII and/or COUPTFI expressing atrial cardiomyocyte (claim 27).
Applicant’s argument that claims have been amended to recite that contacting cells within the first 96 hours of step a) and b) with retinoic acid or all-trans retinoic acid for a period of at least 6 hours and after step a) is performed is not found persuasive. 
In the instant case, step (a) of claim 1 require contacting cells with Wnt agonist and/or BMP agonist for about 24-54, while after step (s) contacting cells from step (a) with a Wnt antagonist for 24-54h. The results show that the differentiation of PSC into cardiomyocytes having an atrial phenotype expressing COUP-TF1 and/or COUP-TF1 is robust, when retinoic acid is added at a concentration of 10 microM, at a timing corresponding to 2 days after 48 hours after initiating step a of the method, and for a duration of 48 hours (see experimental group I Table 3 and example 3). The specification further discloses no effect of (all-trans) retinoic acid on differentiation of hiPSC into atrial cardiomyocytes was observed when retinoic acid was added at a concentration of 1 microM, at a timing corresponding to 3 days (72 hours) after initiating differentiation (see table 3, example 2-3). Thus, it is clear from the applicant’s own specification that a low dose of RA (1 microM) at a time corresponding to 72 hours (3 days) after initiating differentiation in step (s) for a duration of at least 6 hours (24h in total within 96 hours, see group 3 and table 3, see below) results in no mature COUP-TFII or COUP-TF1 expressing atrial cardiomyocyte.

    PNG
    media_image1.png
    200
    648
    media_image1.png
    Greyscale

 In fact, instant specification explicitly notes that “when the  retinoic acid-signaling agonist, (e.g. all trans retinoic acid), was used in the methods as taught in the specification at a concentration below 2 microM, no significant effect on the efficiency of differentiation and/or yield of atrial cardiomyocytes was observed (see page 18, lines 5-8 of the specification) (emphasis added). Regarding claim 27, it is noted that applicant’s argument is not commensurate with the sequence of steps argued by applicant to obtain COUP-TF1 and/or COUP-TF1 expressing mature atrial cardiomyocytes.  Prior to instant invention, art of record clearly suggest that the nature of the invention is not reasonably predictable for any of the numerous numbers of possible combinations of concentration of RA in culture medium as claimed, due to the unpredictability of resulting effect on the human PSC in presence of varying concentration, stage and duration of treatment. In the instant case, the guidance provided in the specification is limited to stage specific differentiation of human PSC as indicated above. The specification fails to provide any guidance with respect to culture medium containing any other concentration range of RA treatment for any other duration that is 72 hours or more after initiating the differentiation to produce human atrial cardiomyocytes that express COUPTFII and/or COUPTFI.  The lack of guidance in the specification would force the skilled practitioner to guess as to how to practice the invention in a manner commensurate in scope with the claims. Such guessing would require extensive and undue experimentation.

Withdrawn-Claim Rejections - 35 USC § 103
	Claims 1-5, 8-15, 17-18 and 19,  23 and 24 were rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (WO/2014/078414, dated 05/22/2014, IDS), Zhang et al ( Cell Research (2011) 21:579-587) and Nistor et al (WO/2008/112323, dated 09/18/2008, USPGPUB 20090155831, dated 06/18/2009). Applicant’s amendments to the claim introducing the limitation of “culturing the cells obtained from step (b) in an aqueous medium devoid of the Wnt-signaling agonist and/or BMP-signaling agonist and Wnt-signaling antagonist to obtain the atrial cardiomyocytes, wherein the atrial cardiomyocytes express COUPTFII and/or COUPTFL” the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:

	New-Claim Rejections - 35 USC § 103-necessitated by amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Devella et al (EMBO Molecular Medicine, 2015, 7, 394-410), Wu et al (WO/2014/078414, dated 05/22/2014, IDS), Nistor et al (WO/2008/112323, dated 09/18/2008, USPGPUB 20090155831, dated 06/18/2009).
With respect to claims 1 and 27, Devella et al teach a method of using retinoic acid in the maturation process of cardiomyocytes (See page 399, col., 1 para. 4-5). Devella teaches an in vitro method of differentiating human pluripotent stem cells into mature atrial cardiomyocytes, method comprising contacting hESCs with ACT-A, BMP4, 1.5 um CHIR-99021, SCF and VEGF for 4 days, so as to induce differentiation until mesoderm formation, followed by treatment with a retinoic acid compound for 3 days (see page 407, col. 1, last para) to obtain COUP-TF1 and/or COUP-TF1 expressing mature atrial cardiomyocyte (see figure 5). Devella et al differs from claimed invention by not disclosing the specific regimen for differentiating human pluripotent stem cells to mesoderm induction and cardiac specification.
 With respect to claims 1-2, 4-5, 8, 10, 13-14, 16, 17-19, Wu et al teach a method to identify more specific signaling pathway control could improve differentiation robustness and their roles during mesoderm induction and cardiac specification (see para. 166). Wu et al teach a method of producing atrial cardiomyocyte population from a human pluripotent stem cell population (see claims 1 and 7 of ‘414), said method comprising contacting the mammalian pluripotent stem cell population with an effective amount of a Wnt signaling agonist that is CHIR-99021 (6 μM.) in a minimal media for a period of about 12-60 hours, to produce an agonist-contacted cell population (see para. 73, claims 1 and 3 step 1 of ‘414), contacting the agonist-contacted cell population with an effective amount of a Wnt signaling antagonist that  IWP (1 μM)  and  XAV-939 (1-50 μM)  (see para. 78. Claim 4) in a minimal media for a period of at least 12 hours-60hours (see para. 77). It is further disclosed that this methodology, cardiomyocytes could be produced at >85% purity and enriched to >95% using chemically defined metabolic selection. Cardiomyocytes produced this way were demonstrated to be of a predominantly atrial phenotype that progressively to a matured phenotype (see para. 160).  It is noted that the method disclosed by Wu does not require BMP signaling agonist in step (a) and/or (b) meeting the limitation of claims 4-5, 14. 
Regarding claims 8 and 10, Wu et al teach Wnt signaling agonist is an inhibitor of GSK-3beta, which may include, without limitation, BIO, CHIR-99021, or a combination thereof. In some embodiments the Wnt signaling antagonist is a compound selected from the group consisting of: C59, IWR-1, IWP-2, IWP-4, XAV-939, and combinations thereof (see para. 8).
With respect to claims 9 and 11, Wu et al teach Wnt signaling agonist is an inhibitor of GSK-3beta, which may include, without limitation, BIO, CHIR-99021, or a combination thereof. In some embodiments the Wnt signaling antagonist is a compound selected from the group consisting of: C59, IWR-1, IWP-2, IWP-4, XAV-939, and combinations thereof (see para. 8).
With respect to claim 23, Wu et al teach at least in one embodiment culturing cells to facilitates highly efficient cardiomyocyte differentiation from PSCs in D3 media with a Wnt signaling agonist and antagonist and contains RPMI 1640 with glucose and 2 mM L-glutamine, a final concentration of about 2.5 mg/ml Bovine Serum Albumin (BSA), and about 640 μg/ml L- ascorbic acid 2-phosphate (see para. 96, table 3). 
Wu et al cite Zhang et al to provide motivation to use retinoic acid that could increase the proportion of atrial-like cardiomyocytes (see figure 3).
While Wu teaches use of retinoic D3 media for culturing cells of the subject methods that facilitates highly efficient cardiomyocyte differentiation from PSCsacid can increase the proportion of atrial-like cardiomyocytes but differ from claimed invention by not explicitly disclosing use of 2-10 microM of all trans-retinoic acid with first 4 days of step (a) and (b).
Nistor et al teach exposing the PSC to one or more signaling factor for about 3 days and after induction to promoter development of cardiomyocyte could be carried out by culturing the cell population in a medium containing retinoic acid. Niston et al teach addition of 5μM of retinoic acid on day 1 to 3 along with BMP4 and LiCL2 to produce cardiomyocyte (see para. 84, 87 , example 1 of ‘323) (limitation of claims 1, 6-7, 9, 11-12, 24-26, 27). 
Accordingly, in view of the teachings of Devella, Wu and Nistor et al, it would have been prima facie obvious for one of ordinary skill in the art seeking to optimize the production of  mature atrial cardiomyocyte, would modify the method of Devella to further optimize the culture condition and duration of contacting of human pluripotent stem cells in presence of different factor within 12-96 hours as disclosed in step (a) and (b) of Wu by further incorporating an effective amount of retinoic to increase the proportion of atrial cardiomyocytes as suggested by Devella, Wu and Nistor with a reasonable expectation of success. It would have been prima facie obvious because method of culturing human pluripotent stem cells in presence of an effective amount of CHIR-99021, IWP and XAV-939 for varying time period as disclosed in Wu for more specific signaling pathway control to improve differentiation robustness during mesoderm induction and cardiac specification prior to addition of retinoic acid to increase the proportion of atrial cardiomyocytes as evident from the teaching of Wu and Nistor. One of ordinary skill in the art would have been capable of applying this known technique of contacting PSC in presence of combination of different factor for varying duration using known methods that would have been routine optimization to produce atrial- cardiomyocytes (see MPEP 2144.05). It is relevant to point out since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges of concentration and duration of treatment involves only routine skill in the art in view of teaching of Wu. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the result would have been predictable to one of ordinary skill in the art as Devella et al teach a method of using retinoic acid in the maturation process of cardiomyocytes, while Wu and Nistor each taught stepwise differentiation of PSC by sequential supplying of the culture with specific factor known in prior art.  One who would have practiced the invention would have had reasonable expectation of success because contacting PSC with   CHIR-99021, IWP,   XAV-939 and RA for varying time period for the purpose of producing atrial- cardiomyocytes that express COUP-TFII or COUP-TFI from human PSC using  known technique before the effective filing of this application. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, as recited the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
 Applicant disagree with the rejection arguing Wu and Zhang both do not disclose the obtaining of atrial cardiomyocytes expressing COUPTFI and/or COUPTFIH. Wu teaches away from the presently claimed invention as it indicates to the skilled person that the immature atrial cells. There is no teaching in Wu that suggests that these programmed cells can be matured towards a more mature atrial phenotype. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Wu et al. to formulate the grounds for teaching away. In the instant case, In the instant case, it is Devella who teaches an in vitro method of differentiating human pluripotent stem cells into COUP-TF1 and/or COUP-TF1 expressing mature atrial cardiomyocyte (see figure 5) by inducing differentiation of PSC until mesoderm formation, followed by treatment with a retinoic acid compound (see figure 5). Wu et al teach a method to identify more specific signaling pathway that could improve differentiation robustness and their roles during mesoderm induction and cardiac specification (see para. 166). Wu further cites Zhang who have demonstrated that retinoic acid can increase the proportion of atrial-like cardiomyocytes and that retinoic acid inhibition can increase the proportion of ventricular-like cell (see para. 49). To the extent that prior art of Zhang describe retinoic acid can increase the proportion of atrial-like cardiomyocytes, the rejection is applicable to the instant case. Applicants' selective reading of Wu et al. ignores the teachings of the Devella. There is no requirement for Wu et al. to teach that which is clearly taught by Devella and Nistor.  In view of foregoing, it would have been prima facie obvious for one of ordinary skill in the art seeking to produce mature atrial cardiomyocyte of Devella to further optimize the culture condition and duration of contacting of human pluripotent stem cells in presence of different factor within 12-96 hours as disclosed in step (a) and (b) of Wu by further incorporating an effective amount of retinoic to increase the proportion of atrial cardiomyocytes as suggested by Devella, Wu and Nistor with a reasonable expectation of success. 
Examiner’s note: Should applicant provide evidence of unexpected superior production of mature atrial cardiomyocyte that more specifically recite specific regimen of signaling molecule(s) to produce mature atrial cardiomyocyte expressing COUPTFII and COUPTFI, instant obviousness rejection may be overcome pending further consideration. 

Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, method of claim 16 using the method of claim 1 would essentially read on same method steps and therefore duplicate of claim 1. Appropriate correction is required. 

Conclusion
Examiner’ note: the tile of the instant invention will be changed to --IN VITRO METHOD FOR DIFFERENTIATING HUMAN PLURIPOTENT STEM CELLS INTO ATRIAL CARDIOMYOCYTES--
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANOOP K SINGH/Primary Examiner, Art Unit 1632